DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-9 are pending and examined below. This action is in response to the claims filed 2/11/22.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 8, and 9, the claims determine that there is no ridesharing service in a region, then utilize certain ride sharing data to then determine an output such as specific trip information, passenger numbers as well as specific vehicle occupancy.  It is unclear as to how this information is determined if no preexisting ride-sharing system is in place.

Dependent claims likewise do not clarify as to how or where this data is generated and acquired from.

Regarding claim 8, as currently amended recites:
An information processing method performed by a computer, the method comprising: 
determine whether and when a predetermined region is a region where a service of ride-sharing in a vehicle is not introduced; and 
when the predetermined region is determined to be the region where the service of ride-sharing in the vehicle is not introduced: …

where subsequent method steps are dependent upon the determination of when a predetermined region is determined to be the region where the service of ride-sharing in the vehicle is not introduced.  There is no mention of what must be done when the predetermined region is determined to already have ridesharing, therefore the claim is indefinite with no teachings of when there is already ride sharing introduced.

Amending to teach what is done when there is already ride sharing introduced or more explicit and definite language may overcome the rejection as written.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 8 and 9 discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply acquiring information, determining and specifying from that information, and generating and outputting results can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception.  Simply reciting the use of a processor can be considered a generic computer and does not constitute significantly more.  Additionally outputting the results including on a display or other form of output similarly does not constitute significantly more. See MPEP § 2106.04(a)(2).
Therefore, the claim is not eligible subject matter.

Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claims 1, 8, and 9.

Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:  

Regarding claims 1, 8 and 9, systems for planning transit systems such as Remix (Founded 2014) have devised systems for predicting usages of newly introduced transit systems including number of vehicles, number of people potentially served, potential origins and destinations and more in regions or routes that previously did not have service.  NPL attached is current website for Remix for exemplary reasons, however information for the company dates back to the founding in 2014.

However no prior art either alone or in combination discloses identifying a region where ride share/transit systems do not exist, then based on that information, acquiring specific information regarding the specifics of a preexisting rideshare service including specific vehicles, trips, passengers, etc, and then performing a traffic effect based on the potential new service being introduced.

Dependent claims are likewise allowable over the prior art.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665